 DENVER HEATING, PIPING AND AIR CONDITIONING CONTRACTORS 251DENVER HEATING, PIPING AND AIR CONDITIONING CONTRACTORS Asso-CIATION AND ITS MEMBERS AND DENVER MASTER PLUMBERS ASSOCIA-TION AND ITS MEMBERS AND HARRY PASHEL AND ROBERT M. PASHEL,D/B/A DENVER PLUMBING AND HEATING COMPANY 1andPIPE FITTERSLOCAL UNION No. 208, UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPE FITTING INDUSTRY OF THEUNITED STATES AND CANADA, AFL ,2 PETITIONERDENVER MASTER PLUMBERS ASSOCIATION AND ITS MEMBERSandUNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPE FITTING INDUSTRY OF THE UNITED STATES AND CANADA,LOCAL UNION No. 3, AFL 3 AND DRAIN LAYERS LOCAL UNION No.331, INTERNATIONAL HOD CARRIERS, BUILDING AND COMMON LABOR-ERS UNION OF AMERICA, AFL,4 PETITIONERSMEHRING&HANSEN COMPANY AND WILLIAM H. SINGLETON COMPANY,INC.SandPIPE FITTERS LOCALNo.208, AND PLUMBERS LOCALNo.3,AND DRAINLAYERS LOCAL No. 331,PETITIONERS.Cases Nos. 30-RC-701, 30-RC-706, 30-RC-710, 30-RC-715, 30-RC-704, 30-RC-711, and 30-RC-719.May 02, 1950Decision,Order, and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, consolidated hearings in Cases Nos. 30-RC-701, 710,and 715 and in Cases Nos. 30-RC-704, 711, and 719 and a hearing inCase No. 30-RC-706 were held before Harry Irwig, hearing officer.As Cases Nos. 30-RC-704, 711, 719, and 706 involve members of theemployer associations who have or intend to bargain for their em-ployees through the associations, those cases are hereby consolidatedwith Cases Nos. 30-RC-701, 710, and 715, involving the Denver Heat-ing,Piping and Air Conditioning Contractors Association, hereincalled Heating Contractors, and the Denver Master Plumbers Associa-tion, herein called Master Plumbers.The hearing officer's rulingsmade at the hearings are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The units found appropriate below are multiemployer in scope.i The Employer's name appears as amended at the hearing.2Herein called Pipe Fitters Local No. 208.8Herein called Plumbers Local No. 3.4Herein called Drain LayersLocal No. 331.The Employer's name appears as amended at the hearing99 NLRB No. 50. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe members of the associations are engaged in either the heating,piping, and air-conditioning business or in the plumbing business orboth.The inflow of members of Heating Contractors exceeds $3,000,-000 annually, that of Master Plumbers, $5,000,000.We find that the members of the Associations, as a group, are en-gaged in commerce within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction in this cases2.Pipe Fitters Local No. 208, Plumbers Local No. 3, and DrainLayers Local No. 331 are labor organizations claiming to representcertain employees employed by the members of the Associations.They are all organizations affiliated with the Building and Construc-tionTrades Department of the American Federation of Labor.Denver Building and Construction Trades Council, herein calledCouncil, was permitted to intervene on the basis of its general. in-terest in matters relating to the building and construction industryin the Denver area, but did not claim to represent directly and ofthe employees involved.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The units requested in this case embrace three categories of em-ployees of members of one or the other or both of the two employer-associations involved.A description of the operation of these twoassociations is necessary to an understanding of the unit requests.Master Plumbers, a Colorado corporation, and Heating Contrac-tors, an unincorporated group, are employer associations with com-mon officers and an overlapping membership. Since about 1915, eachof these associations has represented its members in collective bar-gaining negotiations with Pipe Fitters Local No. 208 and PlumbersLocal No. 3, with respect to employees classified as pipefitters andplumbers.Since 1901 Master Plumbers has bargained for its mem-bers concerning drain layers with Drain Layers Local No. 333.Mem-bers of Heating Contractors do not normally employ plumbers ordrain layers.Where pipefitters and plumbers have been involved, negotiationshave been conducted jointly among the two unions and the two asso-ciations, with representatives from each group.The representativesof Plumbers Local No. 3 discuss problems peculiar to its memberswith the Master Plumbers; and Pipe Fitters Local No. 208, with theHeating Contractors and Master Plumbers, but the problems in-6 For the reasons stated inThe Plumbing Contractors Association of Baltimore, Mary.land, Inc., et at.,93 NLRB 1081,we find no merit to the contention of the intervenorCouncil that the Board should refuse to assert jurisdiction over any part of the buildingand construction industry. DENVER HEATING, PIPING AND- AIR CONDITIONING CONTRACTORS 253volving members of both unions are jointly discussed.The contractso negotiated is then jointly and severally signed by each of the twounions and each of the two-associations.As indicated above, some of the employers concerned are membersof one while some are members of both associations.All members,however, are given an opportunity to file a notice of nonparticipationbefore negotiations are commenced, and the associations are authorizedto bind all members who have not filed such notice.In this case Pipe Fitters Local No. 208 seeks a unit of all pipe-fitters, pipefitter welders, and their apprentices employed by mem-bers of both associations.Alternatively it is willing to representthis particular craft in two separate units confined to employees ofmembers of each association, if the Board decides that such a unitismoreappropriate.The petition of Plumbers Local No. 3, as clari-fied by its brief, is for a unit of plumbers, gas fitters, and their ap-prentices employed by members of Master Plumbers. There are noplumbers employed by members of Heating Contractors.'DrainLayers Local No. 311 seeks certification in a unit of employees classi-fied as "drain layers" employed by members of Master Plumbers.,,The associations took no position on the unit issue.Each of the unitsrequested is identical with the existing contract units which have beenin existence since 1924.The pipefitters and plumbers included herein must both undergo5-year apprentice training programs before they can qualify as jour-neymen pipefittersor aslicensed journeymen plumbers.They en-gage in the performance of duties traditionally associated with theircrafts.9The drain layers are semiskilled employees who performwork which in the Denver area is classified as drain-laying althoughelsewhere it is usually performed in part by employees classified asplumbers and in part by employees classified as common laborers.1°The drain layers work primarily in association with and under theThe Unions filed single-employer petitions with respect to two employers,one of whomwas a member of only one of the two associations,and the other not a member of eitherat the time the petitions,were filed.For seasons stated below, neither factor militatesagainst including the employees of either employer in the units herein found appropriate.8 In its original petition Plumbers Local No. 3 sought a unit which included a classifica-tion of employees designated as "drain tile layers."At the hearing it developed that thereare no employees on the payrolls of the employers who have that classification.PlumbersLocal No. 3 thereupon disclaimed any interest in such employees.It is not clear,however,from the record and the briefs whether Plumbers Local No. 3 is interested in representingthe drain layer employees sought by Drain Layers Local No.331.In these circumstanceswe shall place Plumbers Local No 3 on the ballot in the election hereinafter directed inthe unit of"drain layers," with leave to withdraw from that election upon timely notice tothe RegionalDirector.9The Plumbing Contractors Association of Baltimore, Md., Inc., supra,and cases citedtherein ;Continental Oil Company,88 NLRB 1302 and 89 NLRB 410.11The record shows that the National Joint Board for Settlement of Jurisdictional Dis-putes In the Building and Construction Industry,herein c.illed the Joint Board, has madeawards covering disputes between the laborers and the plumbers,which have not affectedthe job content of the drain layers involved in this proceeding. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision of journeymen plumbers, but there is little or no inter-change among the pipefitters, ' plumbers, their apprentices, or thedrain layers.It is clear, and we find, that the two groups sought respectively bythe Pipefitters and Plumbers unions constitute homogeneous craftgroups which may appropriately be represented in separate units. Sofar as the drain layers are concerned, we need not here decide whetherunder all circumstances such employees may constitute separate bar-gaining units.Under the particular circumstances present here, in-cluding the long bargaining history in which such employees have beenseparately represented,11 and the apparentagreementof the parties,we find that the unit of drain layers is appropriate.So far as the scope of the various units is concerned, the record asa whole satisfies us that thosemembersof theassociationswho havedelegated to the Associations the authority to negotiate on their be-half 12 have clearly indicated their intent to be bound by group ratherthan individual action.Moreover,becauseof theoverlapping mem-bership of the Associations, the manner in which bargaining hasbeen jointly conducted by both Associations, and the joint andseveralcharacter of the contracts executed, we believe that in the case of thepipefitters the appropriate unit should be defined as embracing em-ployees employed by participating members ofeitherassociation, asrequested by the Pipefitters union.On the basis of the foregoing and the entire record in this case,we find that the following units, excluding in each casesupervisors asdefined in the Act, are appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:(1)All pipefitters, pipefitter-welders, and their apprentices em-ployed by participatingmembersof either or both Heating Con-tractors and Master Plumbers.(2)All plumbers, gas fitters, and their apprentices employed byparticipating members of Master Plumbers.(3)All employees classified on the payroll of participating mem-bers of Master Plumbers as drain layers 135.The evidence shows that approximately 50 percent of the plumb-ers, gasfitters, pipefitters, pipefitter-welders, and their apprentices11 SeeIll-mots CitiesWater Company,87 NLRB 109P This includes new members who, as a condition of membership,agree to bebound byassociation contracts.On the other hand, mere membership In the association or the mereadoption of contracts negotiated by the association is Insufficient.The participatingmembers of the association are set forth in Appendices A and B, below.11 In view of the Joint Board awards which Plumbers Local No 3 introduced into evi-dence at the hearing, we again reiterate that Board certification in a repiesentation pro-ceeding is not a jurisdictional award ; it is merely a determination that a majority of theemployees in an appropriate unit have selected a particular labor organization as theirrepresentative for purposes of collective bargaining.SeeThe Plumbing ContractorsAsso-ciation of Baltimore,Md, supra.Such labor organization may, if It chooses,join anotherlabor organization in common negotiations. DENVER HEATING, PIPING AND AIR CONDITIONING CONTRACTORS 255and approximately 60 percent of the drain layers are permanentlyemployed by members of the Associations. The remaining employeeswithin these job classifications are employed on a project basis.Al-though the permanent employees constitute a' representative group,the parties requested the Board to find eligible to vote all employeeswho were employed by a member of either association during the last3 months or 13 weekly payroll periods before the date of this Decisionand Direction of Election.On the particular facts present here,we shall grant this request in order to assure that the franchise isextended to the greatest number of employees directly concerned=withthese elections.OrderAs only multiemployer units are appropriate as to the participa-tion members of the associations, it is hereby ordered that the peti-tions in Cases Nos. 30-RC-706, 704, 711, and 719, be, and they herebyare, dismissed.[Text of Direction of Elections omitted from publication in thisvolume.]Appendix A 1Participating Members of Heating ContractorsAdvance, Inc., 1163 Welton Street.Robert B. Anderson, Inc., 1375 West Alameda Avenue.Bell Plumbing and Heating Company, 1228 East Evans Avenue.Bradbury Brothers Equipment Company, 1219 Stout Street.Crabb Plumbing and Heating Company, 1048 12th Street.The Empire Plumbing and Heating Company, 1314 12th Street.Emrick and Company, 1945 Champa Street.L. Ralph Fry Plumbing and Heating Company, 324 South Broad-way.Johnson & Davis Plumbing and Heating Company, 2235 ArapahoeStreet.J. E. Kiefer Plumbing and Heating Company, 1350 Larimer Street.Lembke Plumbing and Heating, 2851 Fairfax.Mehring & Hansen Plumbing & Heating Company & William H.Singleton Company, Rocky Mountain Arsenal.Harvey H. Mellema, 1570 South Pearl.Midwest Plumbing and Heating Company, 2450 Blake Street.'The Petitioners moved to add names adduced at the hearings to the lists submittedwith the petitions and to include new members.This motion,which thehearing officerreferred to the Board, is hereby granted 256 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDMitchell and Trautman, Inc., 1441 Ogden Street.,.Sideo Heating and Piping Contractors, 661 Logan.Slattery and Company, 1726 Market Street.E. S. Toy Steam & Hot Water Heating Company, 836 MadisonStreet.BillWafer Plumbing and Heating Company, 1754 HumboldtStreet.Whelan Heating and Engineering Company, 2915 Raleigh Street.McCarty-Johnson, Inc., 944 Osage.Appendix BParticipating Members of Master PlumbersAdvance, Inc., supra.A. J. Adshade, 2446 Champa Street.Fred Bailey, 4335 Eliot Street.Johnson & Davis Plumbing and Heating Company, supra.Bell Plumbing and Heating Company, supra.Fred Berger Plumbing Company, 1827 Federal Boulevard.J. E. Kiefer Plumbing and Heating Company, supra.Dependable Plumbing and Heating Company, 4700 West ColfaxAvenue.Nicholas R. Brunger, 1566 South Emerson Street.E. B. Clayton Plumbing and Heating Company, 1618 Lafayette.Emil W. Clayton, 218 Hooker.Walter F. Cobb, 4020 West 38th Avenue.Slattery and Company, supra.Conrad Plumbing and Heating Company, 2515 East 34th Avenue.Crabb Plumbing and Heating Company, supra.Emrick and Company, supra.Flockhart Plumbing and Heating Company, 1128 Bannock Street.L. Ralph Fry Plumbing and Heating Company, supra.Thos. L. Gibb Plumbing Company, 1412 West Dakota Avenue.J.M. Johnston, 4558 Hooker.Mehring & Hansen Plumbing & Heating Company & William H.Singleton Company, supra.Harry Pashel and Robert M. Pashel d/b/a Denver Plumbing andHeating Company, 1810 Blake Street.Mountain Plumbing Company, 101 South Federal Boulevard.Louis Katchen Plumbing Company, 2851 Fairfax.Robert B. Anderson, Inc., supra.York Plumbing and Heating Company, 2701 West 8th Avenue.Midwest Plumbing and Heating Company, supra.Ralph Petrailia, 4021 Navajo. DENVER HEATING, PIPING AND AIR CONDITIONING CONTRACTORS 257Park-Hill Plumbing and Heating Company, 4630 East 23rd Avenue.'Stocking Plumbing and Heating Company, 2434 Federal Boulevard.Suson Plumbing and Heating Company, 1400 Larimer Street.Morris Tepper Plumbing and Heating Company, 3000 East ColfaxAvenue.Vogel Plumbing and Heating Company, 754 Santa Fe Drive.-J. J. Wafter Plumbing and Heating Company, 1758 Humboldt.BillWafter Plumbing and Heating Company, 1754 Humboldt.Mitchell and Trautman, Inc., supra.Hyman Weinstein Plumbing Company, 1444 Arapahoe Street.Good Plumbing Service Company, 1120 Corona Street.W. S. White and Son; 5101 Meade Street.McCarty-Johnson, Inc., supra.William J. Brantley, 153 South Hazel Court.Bullock Plumbing & Heating, 3848 South Delaware, Englewood'.Louis Cook Plumbing and Heating, 2126 Arapahoe Street.Charles Fellows, 515 Pennsylvania.Leo Hargrave, d/b/a L. & H. Plumbing Co., 1450 West NevadaPlace.John A. Heard, 171 South Grant Ave., Littleton.W. E. Hein, 255 South Grant Street.R. A. Hurley, 3374 West Thirty-second Ave.H. F. Janowski Plumbing & Heating Company, 3371 West ThirtiethAvenue.Vincent Kandorf Plumbing & Heating Company, 507 Gilpin Street.Frank Mollot, d/b/a Brickey & Mollot Plumbing, 665 South PearlStreet.Harvey Rosenbaum, d/b/a Capital Plumbing Co., 1827 Grant Street.Charles A. Smith, d/b/a Barnum Plumbing Co., 141 South Knox,Court.Elmer B. Street, d/b/ a Street Plumbing, Inc., 692 South MonacoParkway.Sidney Tepper, d/b/a Ideal Plumbing Company, 3127 West Thirty-'fourth Ave.John B. Vessa, d/b/a Vessa Plumbing & Heating Company, 856'Madison Street.Harvey R. Rhodes, d/b/a Mile-High Plumbing and Heating Com- 'pany, 1390 Santa Fe Drive.George W. Bell, representing Bell & Sons, 191 Vallejo.